DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       GORDON CRITTENDON,
                            Appellant,

                                    v.

        IN RE GUARDIANSHIP OF EVA MARIE CRITTENDON,
                          Appellees.

                              No. 4D19-1231

                         [December 12, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Michael J. Linn, Judge; L.T. Case Nos.
312017GA000007 and 312017GA000008.

  Gordon Crittendon, Monticello, pro se.

  Aaron V. Johnson of Collins Brown Barkett, Chartered, Vero Beach, for
appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.